DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments filed on January 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment regarding Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in pages 8-9 remarks regarding independent claims 1, 12 and 21 are persuasive. Examiner believes specifically for maximizing throughput requires choosing the data structure that strikes the best-off for a given application. Examiner believes the limitation of “a main memory comprising volatile storage and including a file buffer and a plurality of Bloom filters each associated with a memory access run; 
a secondary store comprising nonvolatile storage for storing files; 
memory comprising volatile storage and containing a data structure providing indexed access to files stored in the file buffer and the secondary store, the data structure being organized into a plurality of levels and indexing the files as key-value pairs; and 
a processor for writing files to and reading files from the main memory and the secondary store in runs each having a size, 
wherein (i) each of the data structure levels has a capacity specifying a number of runs included therein before being merged and moved to a level having a larger capacity and (ii) the processor is further configured to determine the capacity associated with each level such that a first capacity ratio corresponding to the capacities of a first pair of hierarchically adjacent levels in the data structure is different from a second capacity ratio corresponding to the capacities of a second pair, different from the first pair, of hierarchically adjacent levels in the data structure" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 12 and 21 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, a main memory comprising 
a secondary store comprising nonvolatile storage for storing files; 
memory comprising volatile storage and containing a data structure providing indexed access to files stored in the file buffer and the secondary store, the data structure being organized into a plurality of levels and indexing the files as key-value pairs; and 
a processor for writing files to and reading files from the main memory and the secondary store in runs each having a size, 
wherein (i) each of the data structure levels has a capacity specifying a number of runs included therein before being merged and moved to a level having a larger capacity and (ii) the processor is further configured to determine the capacity associated with each level such that a first capacity ratio corresponding to the capacities of a first pair of hierarchically adjacent levels in the data structure is different from a second capacity ratio corresponding to the capacities of a second pair, different from the first pair, of hierarchically adjacent levels in the data structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159